                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         JULIA RAMIREZ-GAINES,                                 Case No. 19-cv-03426-DMR
                                   8                       Plaintiff,
                                   9                                                           ORDER RE APPLICATION TO
                                                    v.                                         PROCEED IN FORMA PAUPERIS
                                  10
                                         ANDREW M. SAUL,
                                  11                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   [x]       IT IS ORDERED that the application to proceed in forma pauperis is GRANTED.

                                  15       [x]           Issuance of Summons and service of process by Marshal: The complaint having

                                  16             been found to comply with Title 28 USC § 1915, IT IS FURTHER ORDERED that the

                                  17             Clerk issue summons, and IT IS FURTHER ORDERED that the U.S. Marshal for the

                                  18             Northern District of California serve, without prepayment of fees, a copy of the complaint,

                                  19             any amendments, attachments, scheduling orders and other documents specified by the

                                  20             Clerk, plaintiff's affidavit and this order upon the defendant(s).

                                  21       [ ]           Issuance of summons and service will be determined separately.

                                  22   [ ]       IT IS ORDERED that the application to proceed in forma pauperis is DENIED, and

                                  23       plaintiff shall pay the filing fee according to the paragraph(s) checked below. Failure to make

                                  24       payment by the date(s) specified will result in dismissal of the above-entitled action without

                                  25       prejudice. Plaintiff is responsible for service of the summons and the complaint and any

                                  26       amendments and attachments, as well as scheduling orders and other documents specified by

                                  27       the Clerk, pursuant to Rule 4 of the Federal Rules of Civil Procedure.

                                  28
                                       IFP_Order_nonPSP_8-18_CSA
                                       rev. Aug. 2018
                                   1                [ ]          Full fee: Plaintiff must pay the entire filing fee of $400.00:

                                   2                       [ ]          In full no later than

                                   3                       [ ]          Partial payment of $ due on , remaining balance

                                   4                                [ ]         due and payable on or

                                   5                                [ ]         to be paid in installments as follows:

                                   6

                                   7                [ ]          Reduced fee: Plaintiff must pay a reduced filing fee of $ according to the

                                   8                paragraph checked below; the remainder of the fee is hereby waived.

                                   9                       [ ]          Reduced fee to be paid no later than

                                  10                       [ ]          Partial payment of $ due on , remaining balance

                                  11                                [ ]         due and payable on or

                                  12                                [ ]         to be paid in installments as follows:
Northern District of California
 United States District Court




                                  13

                                  14             IT IS FURTHER ORDERED that while this case is pending, plaintiff must promptly

                                  15   inform the Court of any change(s) of address. Failure to do so may result in dismissal of this

                                  16   action.

                                  17             IT IS SO ORDERED.

                                  18   Dated: August 28, 2019

                                  19                                                       __________________________________
                                                                                           DONNA M. RYU
                                  20                                                       United States Magistrate Judge >
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
